Citation Nr: 1539499	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  06-19 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for right foot postoperative hallux valgus with degenerative changes, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for left foot postoperative hallux valgus with degenerative changes, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals' (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that increased the Veteran's evaluation for right foot hallux valgus from 10 to 20 percent disabling effective June 1, 2004, and continued his evaluation for left foot hallux valgus as 10 percent disabling. 

In an April 2005 rating decision, the RO temporarily increased the Veteran's award for left foot hallux valgus to 100 percent effective April 14, 2005, and assigned a 10 percent rating thereafter from June 1, 2005.  Later, by a June 2005 rating decision, the RO extended the Veteran's 100 percent evaluation for left foot hallux valgus through August 1, 2005.  The RO also determined that the Veteran's left foot disability, which had been rated as 10 percent disabling under Diagnostic Code (DC) 5280, was more appropriately rated as 20 percent disabling under DC 5284, effective September 24, 2003. 

In an August 2005 rating decision, the RO recharacterized the Veteran's service-connected disabilities as left foot postoperative hallux valgus and right foot postoperative hallux valgus.  The RO also proposed to decrease the Veteran's disability rating for each condition from 20 percent to 10 percent.  The RO implemented the proposed reductions, effective from June 1, 2006, in a March 2006 rating decision. 

In an April 2007 rating decision, the RO: (1) increased the Veteran's evaluation for left foot postoperative hallux valgus with degenerative changes from 10 percent to 20 percent disabling, effective June 1, 2006; (2) awarded a temporary 100 percent evaluation for the Veteran's right foot postoperative hallux valgus with degenerative changes effective June 2, 2006, and assigned a 10 percent evaluation thereafter from August 1, 2006; and (3) awarded a 100 percent evaluation for the Veteran's right foot disability effective April 17, 2007, and assigned a 10 percent evaluation thereafter from June 1, 2007.

In April 2009, the Board determined that the reduction of the rating for right foot postoperative hallux valgus with degenerative changes, effective June 1, 2006, was improper and restoration of a 20 percent rating was warranted.  The Board also remanded the two increased rating issues.

In an August 2009 rating decision, the Board's decision was effectuated and other action taken.  The evaluation of postoperative hallux valgus, right foot with degenerative changes (previously evaluated under DC 5280), which was 10 percent disabling, was increased to 20 percent effective June 1, 2006.  An evaluation of 100 percent was assigned effective June 2, 2006 based on surgical or other treatment necessitating convalescence.  An evaluation of 20 percent was assigned from August 1, 2006.  In addition, an evaluation of 100 percent was assigned effective April 17, 2007 based on surgical or other treatment necessitating convalescence.  An evaluation of 20 percent was assigned from June 1, 2007.

A May 2012 rating decision assigned a total disability rating (100 percent) due to foot surgery necessitating at least one month of convalescence, from January 12, 2012, and following such hospital discharge or outpatient release, and continuing until April 30, 2012.  An evaluation of 20 percent was assigned from May 1, 2012. 

In a November 2012 rating decision, a temporary evaluation of 100 percent was assigned effective August 16, 2012, based on surgical or other treatment necessitating convalescence, for foot surgery.  An evaluation of 20 percent was assigned from December 1, 2012. 




FINDINGS OF FACT

1.  The Veteran maintains the use of his right foot. 

2.  The Veteran maintains the use of his left foot. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for right foot postoperative hallux valgus with degenerative changes, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.63, 4.71a, Diagnostic Code 5284 (2014).

2.  The criteria for a rating of 30 percent for right foot postoperative hallux valgus with degenerative changes, have  been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.63, 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in April 2004, November 2004, April 2009, and July 2011 letters, with the first letter issued prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records including Social Security Administration record, have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Historically, the Veteran was granted service connection for right foot hallux valgus in July 2001.  He was assigned a rating of 10 percent under DC 5280, which pertains to unilateral hallux valgus.  The rating was based on VA treatment notes from 1997 that showed that the Veteran had undergone multiple surgeries on his right foot.

The Veteran has currently filed a claim for an increased rating for his bilateral hallux valgus.  The pertinent records include a February 2004 magnetic resonance imaging (MRI) of the right foot which revealed scar tissue entrapment of digital nerve in the first inner space.  The Veteran was told that bone surgery would be required to eliminate a painful corn of the second toe of the left foot and possible nerve decompression versus excision.  He underwent a diagnostic injection.  Also, in February 2004, the Veteran underwent right foot surgery.  

In August 2004, the Veteran was afforded a VA examination.  At that time, it was noted that while in the military, he developed pain bilateral feet with formation of bilateral bunions, hammertoes, and extensive calluses.  There was shaving of the calluses in military clinics.  A 1997 procedure was surgical resection of the first metatarsal head and was unsuccessful in fully correcting the bunions.  He was assessed in October 2003 with hallux valgus with degenerative arthritis bilaterally, neuroma first inner space suspected, and hammertoe deformity of all other digits.  MRI was performed showing degenerative tibial, sesamoid and first metatarsal head with increased density through the second and third metatarsal joint and a plantar fat pad ball of foot.  In February 2004, the Veteran underwent operation of: 1) Akin osteotomy right hallux; 2) arthrodesis, 2-4 proximal interphalangeal joint (PIPJ), right, arthroplasty, fifth digits; and 3) Youngswick decompression osteotomy right, first metacarpal.  The findings showed limited hallux range of motion right, dorsal hammertoes deformity two through five right, and laterally deviated proximal phalanx.  The postoperative diagnosis was: 1) Hal Tux abducto-interphalangeus right; 2) hammer toe deformity two through five, right; and 3) hallux limitus.  The right foot was operated on because the right foot was more symptomatic with pain at the medial first metatarsophalangeal joint (MPJ) and, within the joint, painful callus plantar fourth metatarsal, and fifth digit corn and heloma second digit.  In April 2004, the Veteran reported the pain in his right foot was much better than it was previous to surgery.  All the incisions were healed well.  There remained hyperkeratotic tissue at the fourth metatarsal heads with right hallux and digits two through four remained well-positioned.  The right fifth toe was dorsally contracted at MPJ.  The K-wires were removed on the right second, third, and fourth toes.  Postoperative x-rays revealed a portion of the K-wire fixation had broken and remained in the second and first metatarsal shaft.  It was determined that since the K-wires were pulled with minimal force and no torsion, it was probable that the wires were broken prior to this evaluation due to repetitive stress from weightbearing activities.  The best course of action was determined to leave the K-wires in position.  The Veteran was released with postoperative shoes and refitted with orthopedic shoes with inserts to relieve pressure from the surgical site of the front foot bilaterally.  He was instructed to avoid climbing hills and ladders at the time.  There was an assessment on June 8, 2004, of minimal discomfort, left, orthosis in the arch of the foot, and continued callus formation of the ball of the foot.  There was assessment of the left foot with HPK5, deeply nucleated plantar fourth, MPJ left, diffuse plantar fifth, and medial first phalangeal joint left hallux.  Laterally, there was deviated hallux left with dorsally contracted digits two through five and plantarly prominent MPJ5 on the left.  The Veteran was scheduled for preoperative workup in July for August surgery on the left foot.  However, due to the Veteran's inability to be placed in Domiciliary Housing at that time, the surgery, according to the Veteran, was postponed until there was an opening.  The Veteran stated that he was told that there would be six months' time elapsed between the time of the surgery and full recovery.  However, he continued to have difficulty with both feet for activities of prolonged standing, running, jumping, walking on tiptoes and using ladders.  He was advised not to run or jump.  

Physical examination revealed that both right and left foot are painful without shoes for weight bearing.  The left foot was more painful in the ball of the foot than the right.  There was redness of both feet at the hallux and forefoot from wearing shoes.  There was continued discomfort of the right foot where the pins broke and with weight bearing.  He indicated the toe joints and the arch of the right foot as the areas of pain in the right foot.  The little toe on the right was free moving and exhibited laxity and lacked motor control.  He stated that in the past there was a degree of pain at a level of 9-10, bilateral feet.  In both feet, there was usual discomfort at a level of 7 and with sitting sometimes there was a sharp cramping sensation in both feet.  When shoes were on and he was weight bearing, he experienced a flare up, up to the level of 8 with activities such as prolonged walking or standing, and he indicated areas of discomfort in both feet at the arches and across the top of the foot.  He stated that by the end of the day, there was swelling which was relieved after resting and elevating the feet overnight.  He also treated his feet with massage and warm water soaks and he stayed off his feet as much as possible.  He believed that there was some improvement in the degree of callus of the right forefoot.  He was taking medication which was somewhat effective in relieving the flare-up of foot pain.  He had been assessed as having: 1) Status post right foot bunion surgery, no complications at this time.  Status post arthrodesis digits 2, 3 and 4 with remnant K-wires in the second and fourth metatarsal head/shaft regions are causing symptoms noted above in need of removal; 2) Left hallux abducto valgus deformity; 3) Left hammer digits 2, 3, and 4 in need of surgical intervention.  He was prescribed a cane for ambulation because of the right foot.  He wore prescribed Plastazote shoes fitted with cushions.  On this examination, there were multiple scars, bilateral feet from podiatric surgery.  There was thick callusing at the metatarsal heads, bilateral feet, plantar surface.  There was minor callusing of the heels.  There were dystrophic toenails, bilateral great toenails and the left second and third toenail.  The scars on the feet were well-healed and with some tenderness on-the right to palpation.  Range of motion of the foot exhibited difficulty with flexion of the toes on the right and left to one-half of flexion. The right fifth toe was flaccid.  There was tenderness to palpation of the right foot at the surgical scars.  There was good alignment of the right toes.  On the left foot, there was hallux valgus deformity and hammertoes of 2, 3 and 4.  Strength of the toes right foot was limited to 4/5.  There was an inability to perform toe walking due pain right foot and tenderness of the calluses on the bare floor.  X-rays revealed degenerative changes with soft tissue swelling and hallux valgus deformity of the left great toe.  There were two orthopedic screws in the distal first metatarsal and first phalanx of the right great toe with also orthopedic pins in the second and fourth metatarsal bones.  

In November 2004, the Veteran was seen at the Podiatry Clinic.  It was noted that he was status post right foot bunion corrective surgery.  It was also noted that he had been followed for status pot arthrodesis of digits 2, 3, and 4 with soft tissue migration.  He presented with complaints of foot pain, secondary to callus formation.  On examination, the right foot appeared to be free of hyperkeratotic tissue, however, the left foot had callus formation involving the medial aspect of the left hallux and medial aspect of the distal second digit.  He had most painful hyperkeratotic tissue involving the fourth metatarsal head and the heels of both feet.  The hyperkeratotic area involving the fourth metatarsal head appeared to be a plantar wart.  This was debrided to relieve the pressure from the area.  The remaining hyperkeratotic areas were also debrided.. 

In April 2005, the Veteran underwent left foot surgery.  He underwent bunionectomy with osteotomy; PIPJ arthroplasty L 2,4 3; DIPJ arthroplasty L 3 4; extensor tendon lengthening with MPJ release of the 5th; curettement of lesion plantar 4th MPJ; and screw removal of the hallux.  Thereafter, the records noted that he was postoperative for left foot bunionectomy, HT correction of 2, 3, 4, 5 with removal of lesion plantar 4th MPJ.  He was instructed not to weight-bear.  In May 2005, the Veteran's K-wires were removed and x-rays taken.  

February 2006 x-rays of the right foot revealed a metallic screw bridges, a healed osteotomy of the distal first metatarsal apparently from hallux valgus surgery.  A metallic pin bridged the distal portion of the second metatarsal.  A metallic pin or needle was present overlying the soft tissues of the ventral portion of the foot at the level of the tarsometatarsal joints.  This apparently was a foreign body in the soft tissues.  Left foot x-rays revealed degenerative changes of the first MP joint.  There was evidence of previous bunion surgery.  There was surgical deformity involving the proximal interphalangeal joints of the second and fourth toes.  The distal head the fifth metatarsal had been resected. 

In May 2006, it was noted that the Veteran had a history of surgery on the right foot with a screw in the right first metatarsal and a rod in the carpal bones.  It was noted that rod between the 2nd distal metatarsal and the 2nd PIP joint/bone was displaced into the metatarsal pad and the joint itself was also displaced.  Thereafter, the Veteran complained of increased foot pain.  

In June 2006, the Veteran was afforded another VA examination.  The Veteran's history was reviewed.  It was noted that on May 30, 2006, the Veteran was diagnosed with broken K-wires that were used for metatarsal head surgery that had migrated from the bone into the soft tissue and were causing pain.  He was unable to ambulate without crutches due to 10/10 pain on the pain scale.  The feet disability had progressively worsened.  He was taking two medications daily.  On both feet, he had redness, swelling, stiffness, fatigability, weakness, spasm, lack of endurance, and pain.  Toes 2-4 were deformed (curved) and he had plantar calluses on toes 3-5 and the great toe.  The Veteran exhibited painful motion of the metatarsal heads.  He was unable to perform toe walking.  He had tender calluses and tender scarring.  He did not have flat feet, hallux valgus, hammertoes, or pes cavus.  On the left, he was status post osteotomies.  On the right, he had flail 5th toe, status post osteotomies.  His deformities were not correctable.  He exhibited painful and abnormal motion of his toes.  X-rays were consistent with prior x-rays with soft tissue swelling in the region of the first metatarsophalangeal joint on the left.  

Also, in June 2006, it was noted that the Veteran was status post foot surgery of the second and third metatarsals with K-wires migrating from the bone into soft tissue which required removal.  These K-wires were removed 20 days before using fluoroscopy and minimal incision.  The x-rays showed a congruent second MPJ, but since the K-wire had migrated from that joint, that joint was no longer congruent and was subluxed/dislocated.   The examiner removed the sutures without complication.  X-rays revealed that the second MPJ was dislocated postoperatively, causing pain during angulation.  In July 2006, the Veteran was seen for custom made shoe inserts for relief of foot pain.  In August 2006, the Veteran reported that his metatarsal pain was intolerable.  

In April 2007, the Veteran underwent right foot surgery: a total joint implant of the 2nd MTPJ with removal of the screw of the first metatarsal head.  The surgical records noted the following assessment: (1) status post right foot second metatarsal phalangeal joint total joint implant; (2) removal of painful screw right first metatarsal secondary to bunion surgery in the past; and (3) aggressive debridement of cicatrix right foot subfourth metatarsal head. 

In May 2007, it was noted that the Veteran was status post 16 days second metatarsophalangeal joint total joint implant and removal of painful screw, right first metatarsal secondary to previous bunion surgery.  The postoperative course was normal.  

In April 2009, the Veteran was afforded a VA examination.  At that time, the Veteran reported foot pain right (6/10), left (6/10); weakness; stiffness; swelling; heat; redness; fatigability; and lack of endurance.  The Veteran reported a burning sensation and cramping to his bilateral feet with standing or walking.  He indicated that he was treated with medication, although it was not working.  He said he had a history of flare-ups of foot pain with a severity of right (7/10), left (7/10), with daily frequency lasting 30-60 minutes.  He stated that the precipitating factors were walking,, wearing shoes, turning on the balls of the feet, and prolonged standing.  The flare-ups were alleviated by massage, heat, and ice.  He indicated that his condition caused functional impairment during flare-ups affecting his activities of daily living.  The Veteran reported that he could not drive because even pressing the brake pedal caused pain.  He related that he used corrective shoe and, shoe inserts.  The Veteran had undergone multiple surgeries affecting bilateral feet.  He indicated that his condition affected his employability and activities of daily living.  He could only stand for 10 minutes and could only walk for 15 minutes or 2 blocks.  Examination of the feet revealed pain (while standing, while walking, at rest), swelling (while standing, while walking), heat (while standing, while walking, at rest), redness (while standing., while walking, at rest), stiffness (while standing, while walking, at rest), fatigability (while standing, while walking), weakness (while standing, while walking), and lack of endurance (while standing, while walking).  His whole feet were affected.  He wore corrective shows with orthotic inserts to accommodate his status post bilateral bunionectomies; claw foot deformities; and surgical corrections.  There was evidence of painful motion, tenderness, weakness, abnormal weight bearing pain with walking and palpation, tenderness at the plantar aspect of the feet, decreased strength/propulsion, callosities, there was angulation and dorsiflexion at the first MPJ and stiffness of the joint with angulation at 10 degrees on the left and 20 degrees on the right, and dorsiflexion to 20 degrees on the left and 30 degrees on the right.  The assessment was postoperative hallux valgus of both feet.

Right foot x-rays revealed a prior joint repair involving the metatarsal phalangeal joint of the second digit.  There were increasing degenerative changes seen about the distal aspect of the first metatarsal with degenerative changes about the MPJ of the first digit that appear to be increased as compared back to the prior examination.  There had been distal resection of the distal aspect of the proximal phalanx of the fifth digit, which was unchanged as compared back to the prior study.  The proximal interphalangeal joints of the second, third and fourth digits appeared to be fused similar to the prior study of 2007.  The impression was postsurgical and degenerative changes.  Left foot x-rays revealed some distortion of the distal-most fifth metatarsal.  There was degenerative change at the first MPJ.  The impression was: stable irregularities of the left foot as noted with degenerative change of the first minute tarsal phalangeal joint and unchanged irregularity of the distal articular surface of the fifth metatarsal. 

May 2011 records noted that the Veteran complained of chronic foot pain.

In January 2012, the Veteran underwent further foot surgery: (1) right first metatarsophalangeal fusion; (2) third metatarsal Well osteotomy; (3) fourth metatarsal Weil osteotomy (4) extensor digitorum longus lengthening of the third toe; and (5) Intraoperative fluoroscopic analysis of the right foot. 

In June 2012, the Veteran was afforded another VA examination.  It was noted that the Veteran had a long term history regarding problems with his feet.  He had two surgeries on the left foot and three surgeries on the right.  The last surgery on the right foot was in January 2012 when he underwent a right first MPJ fusion, third and fourth metatarsal Weil osteotomy, and extensor digitorum longus lengthening of the third toe.  The Veteran reported that following the surgery, the screw located in the great toe started to come out and he developed an infection of the wound.  He indicated that he then went back to the orthopaedic clinic and the screw was removed.  He continued to have bilateral foot pain which was made worse by any weight bearing.  He could not walk further than 2 blocks without sitting down.  He could not stand for more than 15 minutes without sitting down.  He reported that because of the foot condition, he could not climb ladders and in fact was told by the orthopaedic physician that he would damage the hardware in his foot if he attempted to climb ladders.  He could not squat because of the fusions of the joints and was unable to run or jump.  His propulsion was altered because he could not heel to toe walk because of the toe fusions.  He also could not pivot on his feet because of the fusions.  He had been prescribed tramadol, gabapentin and naproxen because of the January surgery; he was also prescribed Lortab that he took as needed.  The feet would also swell and become warm to the touch.  The examiner noted a hammertoe of the right little toe.  The Veteran had exhibited severe hallux rigidus of both big toes which was the functional equivalent or amputation of those toes.  It was noted that the Veteran would be limited in those occupational functions that require standing for more than 15 minutes, walking more than 1 block, squatting, climbing, running or jumping.  There would be no limitations in sedentary tasks related to the condition of the feet.

In August 2012, the Veteran underwent foot surgery again, having fusion for nonunion of the right MPJ.  It was noted that the Veteran had had multiple surgeries on his right foot, most recently in January 2012.  Thereafter, the Veteran continued to have significant joint pain about his first MPJ which was felt to be due to a nonunion.

In January 2013, the Veteran was afforded another VA examination.  It was noted that the Veteran had undergone right foot surgery in August 2012 which was a deep hardware removal from the first MPJ and a revision fusion of first MPJ.  The Veteran stated that he had undergone 5 surgeries on right foot and 3 surgeries on left foot in total over the years.  He now complained of constant pain beneath the metatarsal heads in both feet.  The pain was worse with weight bearing.  He was taking hydrocodone, naproxen and pregabalin for pain.  He used a cane for ambulation to take some of the weight off of his feet.  He was unable to bend the toes fully at the MTP joints and this hindered him in his ability to take a normal step.  He had difficulty climbing stairs and ladders.  The examiner indicated that he Veteran had bilateral metatarsalgia, hammertoes, hallux rigidus, and hallux valgus.  The symptoms were noted to be severe.  He had bilateral arthritis of the feet as shown on x-ray.  However, his functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner indicated that the Veteran would be limited in those occupational functions that required  standing for more than 15 minutes, walking more than 1 block, squatting, climbing, running or jumping.  There would be no limitations in sedentary tasks due to the condition of the feet.  In February 2013, an examiner indicated that the metatarsalgia, hammertoes, and hallux rigidus of the feet are all as result of the Veteran's hallux valgus, or surgical procedures performed in an effort to treat the hallux valgus or complications thereof.  A May 2013 evaluation was consistent with the last examination.  

In January 2014, the Veteran underwent another foot surgery for a painful screw in right forefoot, status post fusion of first metatarsophalangeal joint.  The screw was removed.  

The Veteran was originally rated under DC 5280, which pertains to unilateral hallux valgus.  However, the Veteran's hallux valgus of each foot was subsequently rated under DC 5284 as that code was more advantageous.  He currently has been assigned 20 percent ratings.  Due to his multiple surgeries which occurred during the appeal period, there are various periods of temporary total ratings, as noted in the introductory portion of this decision.  Thus, the periods for consideration for higher ratings are for the periods when he was not receiving the temporary total ratings.  Also, the Veteran has been assigned a separate ratings for the right foot scars, but that matter is not on appeal.  

Under 38 C.F.R. § 4.71a, DCs 5276-5284 can be used to evaluate disabilities of the feet, however, assigning multiple ratings for the Veteran's bilateral foot disorders, based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  Since the recent VA examination report indicated that the current diagnoses are inter-related, the Board will determine which code provides for the highest possible rating for each foot.

At the outset, the DCs to be considered for the service-connected disability of each foot are: DC 5276 (flatfoot), DC 5277 (weak foot), 5278 (pes cavus), DC 5279 (metatarsalgia), DC 5280 (hallux valgus), DC 5281 (hallux rigidus), DC 5282 (hammertoe), DC 5283 (tarsal, or metatarsal bones, malunion of, or nonunion of), and Diagnostic Code 5284 (foot injuries).  Out of these codes, the Veteran does not have flat feet, weak foot, pes cavus, current malunion or nonunion of tarsal or metatarsal bones.  Thus, those codes would not apply for the Veteran.  Out of the remaining codes, the Board agrees that the appropriate rating is under DC 5284.  However, the Board finds that the Veteran's bilateral foot disabilities each warrants the highest 30 percent rating under that code.  The Veteran has undergone multiple surgeries during the appeal period on each foot, with complications, and the necessity of revisions.  The Veteran has constant severe pain as he has credibly reported.  Further, his symptoms have been described as being severe, consistent with the 30 percent rating, and taking into account the totality of the cumulative effects of his bilateral metatarsalgia, hallux valgus, hallux rigidus, and hammertoe disabilities.  It is clear that he has difficulty with weight bearing, using stairs, and with ambulation.  In addition, the feet disabilities require orthopedic shoes, orthotics, and a cane.  However, a higher rating is not warranted because despite his extensive bilateral foot impairments as he does not have loss of either foot or the functional equivalent thereof.  

In order for a higher evaluation to be assigned, there must be evidence of actual loss of use of the foot.  In the event of a total loss of use, a 40 percent evaluation may be assigned under 38 C.F.R. Section 4.71a, Diagnostic Code 5284.  This is the maximum rating provided under the "amputation rule" for any combination of pathology below the knee.  38 C.F.R. § 4.68; Code 5165.  (The combined rating for disabilities of an extremity shall not exceed the rating provided for amputation at the elective level.  The maximum schedular rating for a below the knee amputation improvable by a prosthetic device is 40 percent.)  Under 38 C.F.R. § 4.63, loss of use of a foot, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  

In this case, the Veteran retains use of both of his feet.  Further, even if his various disabilities of each foot were rated individually, the combined rating does not exceed 30 percent; as noted, he does not have loss of use of the foot or the functional equivalent thereof.  

Since DC 5274, at its maximum without loss of use of the foot, provides for a 30 percent rating for each foot, the combined rating is 50 percent per 38 C.F.R. § 4.25.  A 50 percent rating is also the maximum bilateral rating under any foot code, i.e., bilateral flat feet and bilateral claw foot, neither of which is present in this case.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 30 percent for each foot.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral foot disability are not shown to cause any impairment that is not already contemplated by the relevant DC, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  DC 5284 encompasses the total impairment caused by the Veteran's bilateral foot disabilities.  The Veteran has been hospitalized and assigned total ratings for those periods.  Although his bilateral foot disabilities interfere with his industrial ability for physically demanding employment, his capacity for sedentary employment is not impaired, as indicated by the medical professional.  The Veteran is receiving the maximum rating for each foot, short of loss of use of each foot which is not present here nor does the Veteran indicate there is such a loss.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an increased rating of 30 percent for right foot postoperative hallux valgus with degenerative changes, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an increased rating of 30 percent for left foot postoperative hallux valgus with degenerative changes, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


